United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3366
                                    ___________

Johnny J. Pense,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: August 4, 2005
                                 Filed: August 10, 2005
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Johnny J. Pense appeals the district court’s1 order affirming the termination of
disability insurance benefits. Pense applied for benefits in August 1992, and in May
1993 an administrative law judge (ALJ) found him disabled as of October 1991. A
June 1998 continuing-disability review resulted in the continuation of benefits.
Following a subsequent continuing-disability review, however, in October 2001


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Pense was notified that his disability had ceased and his benefits would stop in
December 2001. After a hearing, another ALJ determined Pense’s impairments alone
or combined were severe, but not of listing-level severity, and there had been medical
improvement related to his ability to work. The ALJ found that Pense’s allegations
were not totally credible, and that his residual functional capacity (RFC) had
improved. The ALJ further determined that Pense’s past relevant work was precluded
by his RFC, but that he was not disabled under the Medical-Vocational Guidelines.
The Appeals Council denied review, and the district court affirmed.

       Pense first challenges the ALJ’s credibility findings. While the ALJ could have
more clearly articulated the bases for his credibility findings, we conclude that the
ALJ’s adverse credibility determination was supported by the multiple valid
observations the ALJ made in his discussion of the medical evidence and Pense’s
testimony and reports. See Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005)
(deference to ALJ’s credibility findings is warranted when they are supported by
good reasons and substantial evidence); Johnson v. Apfel, 240 F.3d 1145, 1149 (8th
Cir. 2001) (any arguable deficiency in opinion writing does not require court to set
aside finding that is supported by substantial evidence).

       Pense also argues that the ALJ failed to explain properly the basis for his
findings in the continuing-disability review process. We disagree, as the ALJ
recognized the requisite steps in the continuing-disability review process and then
discussed each step. See Dixon v. Barnhart, 324 F.3d 997, 1000-01 (8th Cir. 2003)
(outlining steps). Contrary to Pense’s suggestion, the medical problems he has
experienced since last being approved for benefits in 1998 cannot serve as a basis for
finding that he is still disabled, given that his diabetes and hypertension are well
controlled and that his leg fracture healed in a brief period without complications.




                                         -2-
      Pense’s remaining arguments provide no basis for reversal. Accordingly, we
affirm, finding substantial evidence in the record as a whole to support the ALJ’s
decision. See Dixon, 324 F.3d at 1000 (standard of review).
                       ______________________________




                                       -3-